Montgomery, Judge,
concurred, from the bench, as follows. He furnished no other opinion:
Were the questions involved in this case res integra, I might have some difficulty in coming to the same conclusion with Judge McCay ; but this Court has, at least, twice settled the principle involved, after elaborate argument by the best legal talent of the State. On those decisions the title to a vast amount of property in Georgia now rests. To overrule them would create a flood of litigation, and make inndcent purchasers pay stale demands against their vendors, of which they never heard. It is time that the law affecting titles to property in Georgia was settled, and that it should not be liable to change with every change in the organization of this Court.
*366Eor these reasons, I concur in the opinion of the Court, as delivered by Judge McCay.